DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 11/12/2020, is acknowledged. Claim 17 is newly entered. Claims 7 – 17 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.








Claims 7 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0177414 (“Takashima”; of record).
Regarding claim 7, Takashima teaches a steel sheet comprising a chemical composition ([0043]-[0062]) that is shown in Table 1 below compared to claim 7.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Takashima overlaps, encompasses, or falls within the claimed chemical composition for each constituent element of the instant claim.

The Examiner notes that although Takashima teaches a microstructure in terms of a volume fraction, whereas the instant claim expresses microstructure in terms of an area fraction, an ordinarily skilled artisan would expect the values to be roughly equivalent in comparison, and thus could convert from one to the other. Indeed, Takashima teaches that area fraction measurements were used to determine the volume fractions of the phases present in the microstructure ([0095], L 9-10).
Further, Takashima teaches that the average grain size of ferrite is 5 μm or less ([0064], L 6). 
Takashima is silent as to the average grain size of bainite. However, Takashima teaches that the average grain size of ferrite is to be 5 μm or less ([0064], L 6), the average grain size of retained austenite is to be 2 μm or less ([0067], L 1-4 & 15-16), and the average grain size of martensite is to be 2 μm or less ([0067], L 1-4 & 15-16). Thus, it would be expected that other phases present in the steel, such as tempered martensite and bainite, would also possess a grain size of a similar nature, which would either fall within the claimed range of 5 μm or less, or obviate it due to an overlapping or encompassing range.
Moreover, Takashima teaches that the steel sheet possesses bainite with high dislocation density ([0068], L 5-8). Takashima, however, does not explicitly teach that an average dislocation density in the ferrite and an average dislocation density in the bainite are both 4∙1012 m/m3 to 1∙1014 m/m3. 

Regarding claim 8, Takashima teaches that the microstructure of the steel sheet contains: 3-20% ferrite in terms of a volume fraction ([0064]), 5-20 vol% retained austenite ([0065]), 5-20 vol% martensite ([0066]), preferably 15-50 vol% tempered martensite ([0068], L 4-5), and preferably 20-50 vol% bainite ([0068], L 3-4).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the volume fraction, roughly equivalent to area fraction, of ferrite and bainite (23-70 vol% in total), martensite (20-70 vol% in total of martensite and tempered martensite), and retained austenite (5-20 vol%) taught by Takashima overlaps with the claimed area fraction of ferrite and bainite (2-60% in total), martensite (10-90%), and retained austenite (0-15%) of the instant claim.
The Examiner notes that although Takashima teaches a microstructure in terms of a volume fraction, whereas the instant claim expresses microstructure in terms of an area fraction, an ordinarily skilled artisan would expect the values to be roughly equivalent in comparison, and thus could convert from one to the other. Indeed, Takashima teaches that area fraction measurements 
Further, by calculation, the Examiner has determined that Takashima teaches a ratio of a volume fraction of the ferrite to a volume fraction of the martensite that is 0.043 (3% ferrite, 70% martensite) to 1.00 (20% ferrite, 20% martensite). The Examiner notes that this ratio of 0.043-1.00 falls within the claimed ratio of the instant claim (0.03-1.00). Further, although the Examiner concedes that this ratio was derived from volume fractions rather than area fractions, it is expected that these values are roughly equivalent in comparison. Indeed, Takashima teaches that area fraction measurements were used to determine the volume fractions of the phases present in the microstructure ([0095], L 9-10).
Regarding claims 9 and 10, Takashima teaches a steel sheet comprising a chemical composition ([0043]-[0062]) that is shown in Table 2 below compared to claims 9 and 10.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Takashima overlaps, encompasses, or falls within the claimed chemical composition for each constituent element of the instant claims 9 and 10.
Regarding claims 11 and 12, Takashima teaches a steel sheet comprising a chemical composition ([0043]-[0062]) that is shown in Table 3 below compared to claims 11 and 12.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Takashima overlaps, encompasses, or falls within the claimed chemical composition for each constituent element of the instant claims 11 and 12.
Regarding claims 13 and 14, Takashima teaches a steel sheet comprising a chemical composition ([0043]-[0062]) that is shown in Table 4 below compared to claims 13 and 14.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Takashima overlaps, encompasses, or falls within the claimed chemical composition for each constituent element of the instant claims 13 and 14.
Regarding claims 15 and 16, Takashima teaches a steel sheet comprising a chemical composition ([0043]-[0062]) that is shown in Table 5 below compared to claims 15 and 16.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Takashima overlaps, encompasses, or falls within the claimed chemical composition for each constituent element of the instant claims 15 and 16.
Regarding claim 17, as previously discussed, Takashima teaches that the steel sheet possesses bainite with high dislocation density ([0068], L 5-8). Takashima, however, does not explicitly teach that the average dislocation density in the ferrite is 6∙1012 m/m3 to 1∙1014 m/m3 and an average dislocation density in the bainite is 9∙1012 m/m3 to 1∙1014 m/m3.


Response to Declaration
The Rule 132 Declaration filed 11/12/2020 containing testimony from Mr. Riki Okamoto is acknowledged and has been fully considered. Upon review of the applied prior art and in consideration of Mr. Okamoto’s comments as a whole, the Examiner has decided to withdraw the prior art rejections made in the Final Rejection mailed 6/12/2020. Moreover, the Examiner does not concede that the prior art combinations would not possess the claimed elements of the instant claim set. Upon further search and consideration of the claims, a new ground of rejection has been presented, incorporating the Takashima reference.
Regarding point 6 of the declaration, the Examiner notes that the purpose for which a step is performed, in this case the temper rolling step taught by Hasegawa, would not preclude the step from resulting in additional results, such as introducing dislocations to the thickness center portion of the steel sheet.
Regarding point 7 of the declaration, the Examiner does not find the difference in tensile strength taught by Okuda, a secondary reference, and that of the instant application to be 
Regarding point 8 of the declaration, the Examiner agrees that the difference in rolling mill type taught by Benstead and that used in the instant application may possibly result in the generation of different properties in each steel sheet. However, no evidence has been submitted to support such a conclusion, and as such this cannot be currently verified. Further, regarding Mr. Okamoto’s conclusion that “uniform dislocation density cannot be obtained” when using a Sendzimir rolling mill for temper rolling, the Examiner notes that such a feature (uniform dislocation density) is not commensurate with the scope of the claim set, as uniformity of dislocation density is not claimed.

Response to Arguments
Applicant’s remarks filed 11/12/2020 are acknowledged and have been fully considered. Applicant’s remarks largely reiterate the comments made by Mr. Okamoto in the Rule 132 Declaration, which have been discussed previously. As discussed above, upon review of the applied prior art and in consideration of Mr. Okamoto’s comments as a whole, the Examiner has decided to withdraw the prior art rejections made in the Final Rejection mailed 6/12/2020. Moreover, the Examiner does not concede that the prior art combinations would not possess the claimed elements of the instant claim set, and responses to the entered comments/remarks can be found in the previous “Response to Declaration” section of this correspondence. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735    

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735